          Case 5:18-cv-07581-LHK Document 44-2 Filed 03/26/19 Page 1 of 3


     HARMEET K. DHILLON (SBN: 207873)
1
     harmeet@dhillonlaw.com
2    NITOJ P. SINGH (SBN: 265005)
     nsingh@dhillonlaw.com
3    DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
4
     San Francisco, California 94108
5    Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
6
7    Attorneys for Konda Technologies, Inc.

8
                                      UNITED STATES DISTRICT COURT
9
10                                   NORTHERN DISTRICT OF CALIFORNIA

11                                          SAN JOSE DIVISION
12
13   KONDA TECHNOLOGIES, INC., a                       Case Number: 5:18-cv-07581-LHK
     California corporation,
14                                                     DECLARATION OF NITOJ P. SINGH
                        Plaintiff,                     IN SUPPORT OF MOTION TO
15                                                     WITHDRAW AS COUNSEL FOR
16                      v.                             PLAINTIFF KONDA TECHNOLOGIES,
                                                       INC.
17   FLEX LOGIX TECHNOLOGIES, INC., a
     Delaware corporation, et al.,                     Judge:     Hon. Lucy H. Koh
18
                                                       Court:     8, 4th Floor
19                      Defendants.

20
21
22
23
24
25
26
27
28



                                                   1
     Declaration of Nitoj P. Singh                                    Case Number: 5:18-cv-07581-LHK
           Case 5:18-cv-07581-LHK Document 44-2 Filed 03/26/19 Page 2 of 3



1            I, Nitoj P. Singh, declare:
2            1.       I am a Partner with the Dhillon Law Group Inc. (“DLG”), counsel of record for
3    Plaintiff Konda Technologies, Inc. (“Konda Tech”). I have personal knowledge of the facts stated
4    herein. If called upon to testify, I could and would testify competently thereto.
5            2.       As this Declaration is in support of DLG’s motion to be relieved as counsel of record
6    for a client, I will disclose what I believe is the minimum information necessary for this motion and
7    the Court’s information while, at the same time, respecting and maintaining the attorney-client
8    confidences shared between DLG and Konda Tech. If this Court wishes more information from our
9    firm, I am happy to provide it for an in camera review by this Court. Nothing set forth in this
10   Declaration is intended to waive, in any way, the attorney-client privilege between DLG and Konda
11   Tech.
12           3.       On March 4, 2019, DLG advised Konda Tech in writing that should it not retain new
13   counsel to substitute in as lead counsel by March 22, 2019, DLG would be moving to withdraw as
14   counsel.
15           4.       Konda Tech has been, and remains in, material breach of its engagement agreement
16   with DLG, and has not cured that breach after receiving notice of the breach.
17           5.       On March 25, 2019, I notified the Court and Defendants’ counsel that DLG intended
18   to move to withdraw as counsel.
19           6.       I advised Konda Tech that it needs counsel should it wish to continue to litigate this
20   matter following DLG’s withdrawal.
21           7.       Konda Tech consents to this Motion, while disputing it materially breached its
22   engagement agreement with DLG.
23           8.       The parties’ differences of opinion on engagement and strategy, including this Motion,
24   has rendered it unreasonably difficult for DLG to carry out its representation effectively. Given these
25   and other issues, there has been an irreconcilable breakdown of the attorney-client relationship.
26           9.       A copy of this Motion will be provided to Konda Tech by email upon filing.
27   ///
28   ///



                                                         2
     Declaration of Nitoj P. Singh                                            Case Number: 5:18-cv-07581-LHK
          Case 5:18-cv-07581-LHK Document 44-2 Filed 03/26/19 Page 3 of 3



1            I declare under penalty of perjury under the laws of the United States of America that the
2    foregoing is true and correct.
3    Date: March 26, 2019                By:     Nitoj P. Singh
                                                Nitoj P. Singh
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
     Declaration of Nitoj P. Singh                                       Case Number: 5:18-cv-07581-LHK
